Exhibit 10.1




MAJORITY CONSENT OF DIRECTORS
IN LIEU OF SPECIAL MEETING
OF THE BOARD OF DIRECTORS
OF
UTILICRAFT AEROSPACE INDUSTRIES, INC.






Pursuant to the provisions of the Nevada Business Corporations Act, as amended,
the undersigned directors, being a majority of the directors elected to the
board of Utilicraft Aerospace Industries, Inc., a Nevada corporation, (the
"Company"), acting by unanimous written consent, hereby adopt the following
corporation resolutions and hereby consent to the taking of the actions set
forth therein.


Whereas, certain principals and major shareholders of Freight Feeder Aircraft
Corporation, who are also major shareholders of Utilicraft Aerospace Industries,
Inc., (collectively hereinafter referred to as “the Freight Feeder Aircraft
Corporation Principals”), have expressed a desire to assume control and
executive management of Utilicraft Aerospace Industries, Inc. (UITA) in order to
further the ability of Freight Feeder Aircraft Corporation to enhance its
capital raise efforts for the funding of the Freight Feeder Aircraft Development
Program that Freight Feeder Aircraft Corporation previously purchased from UITA
pursuant to that certain Asset Purchase Agreement between Freight Feeder
Aircraft Corporation and UITA, dated December 7, 2007 (the “APA”); and


Whereas all of the UITA assets, technology, and liabilities, were purchased and
assumed by Freight Feeder Aircraft Corporation by the APA in December 2007 in
consideration for stock and future royalties in Freight Feeder Aircraft
Corporation; and


Whereas, the primary asset of UITA remains stock and future royalties in Freight
Feeder Aircraft Corporation, which, if Freight Feeder Aircraft Corporation is
able to become fully capitalized, may, in turn, increase the value of UITA to
its shareholders; and


Whereas, the UITA Board members John J. Dupont and Randy Moseley wish to
facilitate the positive transition of management to the Freight Feeder Aircraft
Corporation Principals by submission of the resignations of Dupont and Moseley,
attached and incorporated herein as “Exhibit A,” and, once the resignations are
effective, hereby relinquish UITA board control to Edward F. Eaton, until such
time that appropriate new officers and directors are elected; and


Whereas the foregoing constitutes the sole consideration for the resignations
provided herein;


Whereas, the Dupont and Moseley resignations constitute a positive measure to
assist in the development of UITA’s asset value in Freight Feeder Aircraft
Corporation as described above; and


Whereas, there have been no additional encumbrances placed upon UITA, and there
have been no agreements entered into by UITA, and that the asset and liability
position of UITA has not materially changed since the signing of the Asset
Purchase Agreement between UITA and Freight Feeder Aircraft Corporation, dated
December 7, 2007;


               RESOLVED, that the resignations of Dupont and Moseley, as
directors and officers, are hereby accepted as submitted to the Company and
shall become effective at 5:00 PM CST, this 11thday of February, 2013 as noted
on the individual resignations attached hereto as Exhibit A.
 
RESOLVED FURTHER, that the Company’s officers are authorized by the Board of
Directors to execute all the documents necessary to carry out the resolutions of
the Board of Directors contained in these Minutes.


The execution of this Consent, which may be accomplished in counterparts, will
constitute a written waiver of any notice required by the Nevada Business
Corporation Act or this corporation's Articles of Incorporation and Bylaws.




Dated: February 11, 2013


 
/s/ John J. Dupont                            
/s/ Randy Moseley                          John J. Dupont  Randy Moseley       
     
         Not Present                           
 
Edward F. Eaton                    
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A



RESIGNATION OF DUPONT and MOSELEY




RESIGNATION




The undersigned, JOHN J. DUPONT, hereby resigns, effective as of 5:00 PM CST
February 11, 2013, in all capacities as a director, officer, and employee of
Utilicraft Aerospace Industries, Inc., a Nevada corporation.

 




/s/ John J. Dupont                                           
John J. Dupont










RESIGNATION




The undersigned, RANDY J. MOSELEY, hereby resigns, effective as of 5:00 PM CST
February 11, 2013, in all capacities as a director, officer, and employee of
Utilicraft Aerospace Industries, Inc., a Nevada corporation.






/s/ Randy Moseley                                                      
Randy J. Moseley
 
 
 
 

--------------------------------------------------------------------------------

 

 